Case 1:18-cv-00957-CMH-TCB Document 67 Filed 10/26/20 Page 1 of 1 PagelD# 895

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division

UMG RECORDINGS, INC., et al.,
Plaintiffs,
No. 1:18-cv-957

Vv.

TOFIG KURBANOV, et al.,

ee ee 8 8

Defendants.

ORDER

 

THIS MATTER comes before the Court on Plaintiff’s Motion for
Reconsideration of the Court’s September 18, 2020 Stay Order (Dkt.
61).

This Court is of the opinion that the Order was correctly

decided for the reasons previously stated. It is hereby

ORDERED that Plaintiff’s Motion for Reconsideration is

DENIED.

Coad

¥

CLAUDE M. HILTON
UNITED STATES DISTRICT JUDGE

Alexandria, Virginia
October 26, 2020
